office_of_chief_counsel internal_revenue_service memorandum number release date cc pa dwskinner postf-113988-11 uilc date date to victoria j kanrek associate area_counsel manhattan group large business international attn michael y chin from mitchel s hyman senior technician reviewer branch procedure administration subject consent to extend statute of limitation on assessment this memorandum responds to your request for advice based on the following facts pursuant to an agreement and plan of merger three delaware llcs the merged llcs merged into a fourth delaware llc the surviving llc each elected to be taxed as a corporation one or more of the merged llcs is under examination for a period preceding the merger and the surviving llc wishes to extend the assessment statute expiration date ased issue in order to extend the ased should the surviving llc execute form_872 consent to extend the time to assess tax or form_977 consent to extend the time to assess liability at law or in equity for income gift and estate_tax against a transferee or fiduciary conclusion the surviving llc should execute form_872 in the manner specified in irm it is not a transferee and should not execute form_977 postf-113988-11 discussion the agreement and plan of merger states that sec of the delaware llc act dllca controls the effects of the merger it does not otherwise discuss the assumption of the merged llcs’ liabilities dllca provides that the surviving llc is primarily liable for the merged llcs’ debts the debts attach to the surviving or resulting domestic limited_liability_company or other business_entity and may be enforced against it to the same extent as if said debts liabilities and duties had been incurred by it del c sec g a successor_corporation to a merger is not a transferee rather it assumes primary liability for the debts of the merged corporation as a successor to the merged corporation by operation of law 227_f2d_699 9th cir 176_f2d_573 2d cir 71_f2d_673 2d cir see also irm irm a merger or consolidation where the successor_corporation is primarily liable for the debts of the merged corporation does not result in a transferee situation thus the surviving llc is primarily liable for the merged llcs' tax debts and the consent form_872 should be used sec_6901 defines the term transferee to include a distributee and sec_301_6901-1 provides that the shareholder of a dissolved corporation the successor of a corporation a party to a sec_368 reorganization and all other classes of distributees are transferees the surviving llc in this case received the assets of the merged llcs as a result of the merger which suggests that it is a transferee however sec_6901 is strictly a procedural statute and it does not impose substantive liability on a transferee applicable federal and state law determines the transferee’s liability 357_us_39 see also irm in this case the surviving llc is not liable as a transferee of the merged llcs’ property instead it succeeded to the property and debts by operation of the dllca not by purchase or assignment or contractual assumption 71_f2d_673 2d cir further providing that secondary liability arises only after exhaustion of remedies against the primary obligor which suggests that primary and transferee_liability cannot coexist in a single surviving entity see also irm b and thus the surviving llc’s liability is primary but not secondary as a transferee the original ased is close to running out so a form_872 should be executed although sec_6901 provides a longer ased for a transferee this option should not be considered so long as the form_872 is timely executed irm explains that state law generally renders the successor_corporation of a merger primarily liable for the debts of the predecessor_corporation but then states that the merger agreement may provide that the successor will be liable for the predecessor's tax debts in which case the successor is liable as a transferee as discussed above we question whether the successor can be subject_to both primary and transferee_liability in this case aside from the reference discussed above to delaware law postf-113988-11 accordingly the surviving llc should execute form_872 to extend the ased if you have any further questions or require further assistance please contact david skinner at the merger agreement is entirely silent on the assumption or allocation of tax_liabilities accordingly the argument for transferee_liability on this contractual basis is exceedingly weak
